ELECTIONS
Under the provisions of 26 O.S. 15-108 [26-15-108] and 26 O.S. 15-102 [26-15-102](3) (1976), a "contribution," in excess of Five Thousand Dollars ($5,000.00), to an "organization" is unlawful in that it may not be received by the organization established to wage a campaign for or against a State question.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: "Is a contribution in excess of Five Thousand Dollars ($5,000.00) to a campaign for or against a State question lawful under 26 O.S. 15- [26-15-] 108 (1976)? Title 26 O.S. 15-108 [26-15-108] (1976) provides: "No person or family may contribute more than Five Thousand Dollars ($5,000.00) to a political party or organization. No person or family may contribute more than Five Thousand Dollars ($5,000.00) to a candidate for State office, nor more than One Thousand Dollars ($1,000.00) to a candidate for local office. No political party, organization or candidate shall receive contributions in excess of the amounts provided herein " Title 26 O.S. 15-102 [26-15-102](3) (1976) provides: " 'Contribution' means and includes any money, property, printing or engraving, radio or television time, billboards, advertising or any other thing of value whatsoever, which is given or loaned to be used in a campaign for or against a state question any candidate or anyone who later becomes a candidate, except for voluntary services performed by a person donating such services." (Emphasis Added) The references in 26 O.S. 15-108 [26-15-108] to "contributions" must be construed in light of the definition of "contribution" contained in 26 O.S. 15-102 [26-15-102]. Accordingly, the provisions of 26 O.S. 15-108 [26-15-108] would preclude an organization established to wage a campaign for or against a State question from receiving a "contribution" in excess of Five Thousand Dollars ($5,000.00).  It is, therefore, the opinion of the Attorney General that your request be answered in the following manner: Under the provisions of 26 O.S. 15-108 [26-15-108] and 26 O.S. 15-102 [26-15-102] (1976), a "contribution," in excess of Five Thousand Dollars ($5,000.00), to an "organization" is unlawful in that it may not be received by the organization established to wage a campaign for or against a State question.  (MICHAEL CAUTHRON)